DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 09 September 2022.  As directed by the amendment: claims 1 & 13-15 have been amended, claims 3, 5 & 6 have been cancelled, and no claims have been added.  Thus, claims 1, 2, 4 & 7-24 are presently pending in this application, with claims 16-24 currently withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4 & 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation wherein the identification has a color or color marking which is different from a color of “at least an upper face of the gasket”, and the claim also recites that the color or color marking may be different from a color “of the gasket” (i.e., the entire gasket, as understood) which is a narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims recited in the section heading above but not specifically discussed are rejected due to dependency on at least one rejected claim. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 11 & 12 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Augustinus et al. (US 5,595,208; hereafter Augustinus) in view of Skerra (GB 2,383,990) and Hart (US 1,842,606). 
Regarding claim 1, Augustinus discloses (figs. 1-6c) an extractor tube assembly (1) for a beverage container (4), comprising a gas valve (including at least passage 6) and a beverage valve (including at least passage 5 & element 11; see col. 4, lines 35-48) adapted to cooperate with each other, the gas valve and beverage valve comprising a ring-shaped gasket (7), the gasket being made of an elastomeric material (col. 4, line 37) and comprising an insert (19; figs. 4 & 5) made of a rigid material (col. 5, lines 24-27), and the gasket having a top part (i.e. the portion of the gasket above the insert 19, as oriented in fig. 6a; “Top Part” in annotated figure 6a, below) with an upper face (i.e. top face, as oriented in 1 & 6a-6c; “Upper Face”, below) visible from outside the extractor tube assembly (see fig. 1; the upper face is visible from above the assembly), the top part being arranged above the insert (see figs. 1 & 6a-6c), wherein the elastomeric material encloses the insert (see figs. 1 & 6a) and a portion of the top part of the gasket (portion including 24 in figs. 6a - 6c) is adapted to be released from the insert when a pressure inside the beverage container exceeds a predetermined level so that fluid communication between an interior of the beverage container and the surroundings is provided, whereby the pressure is released from the beverage container (col. 5, lines, 35-67; figs 6a-6c), the gasket comprising an identification visually detectable from the upper face of the gasket (i.e. the shape of the top surface; see “ID Feature A”, “ID Feature B” and "ID Feature C”, annotated below), the gasket and the identification changing shape before said pressure is released (see below), said identification being part of the upper face of the gasket (the shape and topology of the upper face, including ID features A – C, are part of the upper face).

    PNG
    media_image1.png
    541
    817
    media_image1.png
    Greyscale









Regarding the limitation wherein the gasket comprises “an identification visually detectable from the upper face of the gasket”, the examiner notes that one common and accepted definition of “identification“ is “evidence of identity; something that identifies a person or thing”. Under a broad reasonable interpretation of the claimed terminology, any shape or identifying characteristic of an object may be an "identification" i.e. something that identifies a part. As such, the shape & topography of the gasket, including ID Features A-C above, reads on the limitations of the claim since a user familiar with the components of the extractor tube assembly would be able to identify the gasket by, for example, looking at the upper face of the gasket.
Regarding the limitation of “the gasket and the identification changing shape before said pressure is released”, as established, Augustinus explains that the gasket is elastomeric, with rigid reinforcement inserted therein. The reinforcement has a collar (21) with several incisions (23) with sharp edges (25). Thus, portions of the elastomeric gasket which correspond to the incisions are weaker than the remaining portions of the gasket. 
Augustinus explains (figs. 6a-6c; col. 3, lines 13-58; col. 5, lines 35-67) that, at the initiation of an overpressure event, the valve plug 11 initially compresses the gasket upwards and outwards (fig. 6a). When the predetermined overpressure is exceeded, the valve plug presses against the gasket with still greater force and acts as a punch, at which point the weaker portions of the elastomeric gasket corresponding to the incisions are deformed and, depending on the elasticity/stiffness of the gasket, may be forced out through the incisions, opening a passageway for gas to relieve overpressure. 
Since the material of the gasket is elastomeric and would have some degree of elongation (i.e., whether such elongation is relatively small or large, the gasket is not understood to be essentially brittle), the gasket would deform (i.e. change shape) as the valve plug 11 presses against the gasket at least until the passageways for gas pressure are eventually formed (i.e. until the gasket material is broken/torn at the weaker areas). 
With respect to the identification changing shape before said pressure is released, as can be seen in figs. 6b & 6c, the pressure release causes a change in shape at the upper face of the gasket (i.e., the weaker areas which are torn away would cause a change in shape at least at ID feature A). As with the gasket as a whole, since the upper face of the gasket, including the identification features, is elastomeric, the identification features (including at least ID feature A) would, as understood, also deform before the pressure is released (e.g., at least immediately before). 
Finally, Augustinus suggests that, if the elastomeric material is relatively stiff with small elongation (i.e. so that the gasket at least partially breaks/ plastically deforms during pressure release, rather than elastically deforming and subsequently returning to the original shape), it will be possible to see whether the valve assembly has performed a pressure release and has been damaged (col. 3, lines 51-58). 
Thus, as best understood, the gasket and the identification (including at least ID feature A) change shape before said pressure is released. 
Additionally, as set forth in MPEP § 2114(I), if an examiner concludes that a functional limitation is a characteristic of the prior art, and explains that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus, the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. 
See also MPEP § 2112.01(I). 

To promote compact prosecution in the event that Augustinus alone is not seen as disclosing an identification feature on the upper face of the gasket, the following additional teaching is provided. 
Skerra teaches (figs. 1-14; especially figs. 11 & 12) an extractor tube assembly for a beverage container comprising at least one annular component (F), the annular component having an upper face (at 34; see fig. 11; top side as oriented in figs. 6 & 7), the annular component further comprising an identification feature (40c) visually detectable as compared to an adjacent part of the upper face of the component. The identification feature being in the form of a circle line (i.e., a ring) which is embedded in the upper face (see figs. 6 & 7). 
Skerra further teaches that the identification feature may be formed from rubber material (page 2, lines 1-3), and may comprise a transponder (42) and an antenna (44) to store and transmit information about the device (page 7, lines 1-5). Skerra further teaches that many components may have such an identification feature (figs. 9, 10 & 13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the extractor tube assembly of Augustinus by providing an identification feature in the form of a circle line (i.e. a ring) having a transmitter embedded in the upper face of the gasket, in view of the teachings of Skerra, to allow information about the device to be stored in a secure manner and accessed remotely. 
Additionally, such a modification would have been obvious as the use of a known technique (providing a ring-shaped identification feature embedded in the upper surface of an annular valve component) to improve a similar device (the valve gasket of Augustinus; i.e. an annular valve component) in the same way; or otherwise as the application of a known technique (as above) to a known device (as above) ready for improvement to yield predictable results (e.g. a valve component having an identification feature embedded on the upper face). 
The examiner notes that the identification feature of Skerra, being formed from a rubber material (e.g. a nitrile rubber, as taught by Skerra) would, as understood, also change shape along with the gasket in which it is embedded before the release of pressure (e.g., at least immediately before). See also MPEP § 2112.01(I). 

Augustinus does not explicitly disclose the additional limitations wherein the identification has a color or a color marking which is different from a color of the gasket or at least an upper face of the gasket in order to facilitate detection of said identification, said color or color marking being selected to indicate the year the gasket is manufactured.
Hart teaches (figs. 1-4) an identification (11) for rubber (i.e. elastomeric) article wherein the identification has a color (12 & 13 or 15 & 16) which is different from a color of the base article in order to facilitate detection of the identification (10; see col. 1, lines 42-45: "a color contrasting with the color of article 10”). Hart further teaches that the condition and value of rubber goods is related to the age and therefore, it is desirable for the user to be able to track the age of the article by using the color (col. 2, lines 86-99).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gasket of the extractor tube assembly of Augustinus, as otherwise modified above, by forming the identification as a color-coded identification, having a color or a color marking which is different from a color of the upper face of gasket (i.e., different from a color of the base article), in view of the teachings of Hart, to provide a method of tracking the time the element has been in service, at least visually, as taught by Hart. 
Additionally, such a modification would have been obvious as the application of a known technique (the use of a color coded identification different in color to the base article) to a known device (the gasket of the extractor tube assembly of Augustinus) ready for improvement to yield predictable results. 
Furthermore, the specific shape and/or color of the identification are considered matters of ornamentation (i.e. have no mechanical function) and, as such, cannot be relied upon to patentably distinguish the claimed invention from the prior art [See MPEP § 2144.04(I)]. 

With respect to the limitation of “said color or color marking being selected to indicate the year the gasket is manufactured”, this is seen as an intended use recitation (i.e., the color intended to indicate the year of manufacture). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim [See MPEP § 2114(II)].
However, it is also noted that, as set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
In the instant case, as Hart suggests that the condition and value of rubber goods is “very definitely” related to the age of these goods, said person of ordinary skill in the art before the effective filing date would also have easily inferred that the color coding could be used to indicated a date of manufacture rather than a date of service, especially in instances where the date of service may not be known in advance and/or where the age from date of manufacture may be seen as a more critical (or more reliable) indicator of age than the date of service, etc. 

Regarding claim 2, the extractor tube assembly of Augustinus, as modified above, reads on the additional limitation wherein the identification is a circle line arranged on or in the upper face of the gasket (i.e., as taught by Skerra; see fig. 11 of Skerra).
As best understood by the examiner, a “circle line" is simply a “line” in the shape of a "circle”; i.e. a ring shape or an annular shape. 

Regarding claim 4, the extractor tube assembly of Augustinus, as modified above, reads on the additional limitation wherein the identification is embedded in the upper face (i.e., as taught by Skerra; see figs. 6, 7 & 11 of Skerra).

Regarding claim 9, the extractor tube assembly of Augustinus reads on the additional limitations wherein the insert (19; see fig. 4) comprises a first tubular part (20) extending in an axial direction (i.e. vertically as oriented) of the gasket and a flange ring-shaped part (21) extending radially (see figs. 4 & 5) from the tubular part towards a center of the insert, ending at an inner periphery, providing an open area (22) around the center, the ring-shaped part comprising a plurality of incisions (23) arranged around the inner periphery.

Regarding claim 11, the extractor tube assembly of Augustinus reads on the additional limitation wherein the tubular part has an outer face comprising one or more projections (see “Projection” in annotated figure 4, below).

    PNG
    media_image2.png
    264
    818
    media_image2.png
    Greyscale





Regarding claim 12, Augustinus further discloses (fig. 1) a beverage container (4; col. 4, lines 28-34) comprising an extractor tube assembly according to claim 1. 

Claim 7 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Augustinus in view of Skerra & Hart as applied to claim 1 above, and further in view of Amidzich (US 6,286,730).
Regarding claim 7,  Augustinus does not explicitly disclose the additional limitation wherein the elastomeric material is ethylene propylene diene monomer (EPDM).
Amidzich teaches (e.g., fig. 17) a valve assembly (520) for a beverage container (526; see col. 1, lines 21-24:”the liquid to be stored could comprise a beverage…”), the valve assembly comprising a gasket / seal (538). Amidzich suggests that the gasket / seal “is made of a resilient material such as neoprene or EPDM, or other resilient material suitable for use in connection with food or beverage containers” (col. 16, lines 12-15). 
It would have been obvious to a person having skill in the art before the effective filing date of the claimed invention to modify the gasket of the extractor tube assembly of Augustinus by utilizing ethylene propylene diene monomer (EPDM) as the elastomeric material, in view of the teachings of Amidzich, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 8 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Augustinus in view of Skerra & Hart as applied to claim 1 above, and further in view of Riis (US 2010/0308544).
Regarding claim 8, Augustinus further discloses that the rigid material may be steel (col. 5, lines 24-27), but does not explicitly disclose the use of stainless steel.
Riis teaches (figs. 1-9) a gasket (1) for an extractor tube assembly (fig. 1), the gasket comprising an elastomeric material portion and an insert (3 and/or 4) “made of a rigid material such as stainless steel or aluminum” (para. 40).
 It would have been obvious to a person having skill in the art before the effective filing date of the claimed invention to modify the extractor tube assembly of Augustinus by utilizing stainless steel as the rigid material forming the insert of the gasket, in view of the teachings of Riis, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 13 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Augustinus in view of Skerra & Hart as applied to claims 1 & 12 above, and further in view of Johnston (US 3,905,522).
Regarding claim 13, Augustinus further discloses (fig. 1) a beverage dispensing system comprising: 
a beverage container (4; col. 4, lines 28-34) having an extractor tube assembly according to claim 1 (as described with respect to claim 1 above),  
a dispense head (not shown; col. 4, lines 46-48; “a special coupling head”) adapted to be connected with the extractor tube assembly, and 
a gas supply (not shown; col. 4, lines 48-51; “a pressure gas source”) being connected to the dispense head for supplying gas to the beverage container. 
Augustinus further discloses that the gas supply forces the liquid from the beverage container through the liquid passage to a "consumption place" (col. 4, lines 51-54).
Augustinus does not explicitly disclose the additional limitation wherein a dispensing tap is connected to the dispense head via a dispensing line. 
Johnston teaches (fig 1) a beverage dispensing system comprising a beverage container (10) having an extractor tube assembly (A), a dispense head (B) adapted to be connected with the extractor tube assembly, a gas supply (22) being connected to the dispense head for supplying gas to the beverage container, and a dispensing tap (30) being connected with the dispense head (B) via a dispensing line (28). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the beverage dispensing system of Augustinus to include a dispensing tap connected with the dispensing head via a dispensing line, in view of the teachings of Johnston, to allow liquid to be dispensed to the end user in a controlled manner. It is further noted that the use of a dispensing tap and a dispensing line to dispense a beverage is otherwise well-known in the art. 

Claims 14 & 15 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Augustinus in view of in view of Skerra, Hart & Johnston as applied to claim 13 above, and further in view of Taylor et al. (US 2006/0113370; hereafter Taylor). 
Regarding claims 14 & 15, Skerra further teaches that “the transponder can be remotely addressed using a suitable receiver and transmitted unit” (page 1, lines 24-25). In other words, the system may further comprise a detector device adapted to detect the identification of the gasket (or at least the transponder therein) and to receive information regarding the identification (page 7, lines 1-5).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Augustinus to include a detector device adapted to detect the identification of the gasket and to receive information regarding the identification, in view of the teachings of Skerra, as a combination of known prior art elements (an identification with a transponder and a detector device) according to known methods (i.e., as in Skerra) to yield predictable results or otherwise as the use of a known technique (using a remote detector device with a transponder) to improve a similar device in the same way.
As it is not immediately clear if the detector device of Skerra comprises a processing device adapted to extract the information regarding the identification to provide the information to a user, or a communication unit connected to the detector device which is adapted to communicate with a storage device, the following teaching is provided to promote compact prosecution.
Taylor teaches a system (figs. 1-14, especially fig. 8) having a beverage storage system comprising a beverage container (e.g. 68) with an identification (12), a detector device (16) adapted to detect the identification (i.e., RFID tag 12) of the container and to receive information regarding the identification, a processing device (CPU 28 within 16; see fig. 2) adapted to extract the information regarding the identification to provide the information to a user (via PDA 54 on 16, screen on remote computer 20, or via 46 or 48; see fig. 3; paragraphs 36 & 37), wherein the detector device (16) is connected with a communication unit (26; see fig. 2) which is adapted to communicate with a storage device (e.g. remote computer 20 comprising memory 40 and mass storage device 38; see fig. 3; i.e., for saving incoming information and/or storing relevant databases for cross-reference; see paras. 37, 38 & 75).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further provide a processing device adapted to extract the information regarding the identification to provide the information to a user (as in claim 14), and further to provide a communication unit connected with the detector device, the communication unit adapted to communicate with a storage device (as in claim 15)(e.g., to provide storage and/or database cross-referencing capabilities), in view of the teachings of Taylor, as a combination of known prior art elements (i.e., an RFID/transponder detector, as in Skerra and Taylor, in combination with processing, communication, and storage devices as in the tracking system of Taylor) according to known methods (i.e., as taught by Taylor) to yield predictable results (e.g., a remote tracking system for collecting and tracking data related to the elastomeric gaskets of Augustinus). 
As a result, all of the limitations of claims 14 & 15 are met, or are otherwise rendered obvious. 
Response to Arguments
Applicant's arguments filed 09 September 2022 have been fully considered. 
Applicant’s amendments have overcome the previous grounds of rejection under 35 U.S.C. 102 set forth in the previous action, however, new or amended grounds of rejection under 35 U.S.C. 103 have been applied to the claims in this action, as necessitated by applicant’s amendment. 
Where applicant’s arguments remain relevant to the current rejections, the following responses have been provided. 
In response to applicant's argument that Hart (US 1,842,606) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Hart is reasonably pertinent to at least the particular problems of detecting when the extractor tube assembly has been incorporated into the beverage container or otherwise indicating when the gasket was been made and incorporated in the extractor tube assembly, as identified by the Applicant’s specification.
More specifically, the instant application states, in the summary of the invention, "Furthermore, if the identification discloses or indicates a time, it is possible to detect when the extractor tube assembly has been incorporated into the beverage container" (page 2, lines 33-35); "the identification may have a color which is different from the color of the gasket in order to facilitate detection of the identification" (page 3, lines 10-11). In the detailed description, the specification states that the gasket is made of an elastomeric material (page 6, lines 22-23), and “if the identification discloses or indicates a time, it is possible to detect when the extractor tube assembly has been incorporated into the beverage container. The manufacturer of the extractor tube assemblies may make the gasket in different colors depending on the year in which they are made, whereby the color itself also may indicate which year the gasket has been made and incorporated in the extractor tube assembly” (page 7, lines 5-10). 
Further, the specification states (page 3, lines 27-28) that the gasket may be made of ethylene propylene diene monomer (EPDM), a type of synthetic rubber. 
As a result, it is clear that at least one of the problems seeking to be solved by the invention is keeping track of the date of which the device, including the gasket (which is formed of rubber), was made or otherwise went into service. 
The examiner notes that while Hart indicates that main objection of the invention is directed to articles made of sheet rubber, Hart also generalizes the teachings to rubber articles and goods in general (page 1, lines 1-3: “This invention relates generally to articles made of rubber, and particularly to means for identifying such articles”; page 1, lines 86-91: “Owing to the fact that the condition and value of rubber goods is very definitely related to the age of these goods, it is always desirable for responsible parties to be able to state positively how long these goods have been in service."). 
As Hart is directed, at least in part, to identifying the age of rubber articles, and the instant invention also is directed, at least in part, to identifying the age of a rubber articles, Hart is reasonably pertinent to at least one of the problems faced by the inventor.
On this issue, attention is further directed to the decision of the Patent Trial and Appeal Board of the parent case 14/903,176 (of which the instant case is a continuation), mailed 22 December 2020. On page 15-16 of that decision, the Board explains: 
“The Specification indicates, ‘if the identification discloses or indicates a time, it is possible to detect when the extractor tube assembly has been incorporated into the beverage container’ making it seem like the problem or purpose…No reasonable assertion can be made that Hart would not have logically commended itself to an inventor’s attention when considering this problem because that is an expressly stated purpose of Hart… Elastomeric materials are widely used, and Appellant offers no argument or evidence to demonstrate that the skilled artisan would understand that the problems associated with knowing when an elastomeric component was put into service were unique to gaskets for pressurized beverage containers…Accordingly, we find Hart to be analogous art”. 
Regarding applicant’s additional related arguments directed to Hart (e.g., that Hart is not specifically directed to an identification at the upper face of a gasket, or extractor tube assemblies), these arguments is not found to be persuasive. As Hart is analogous art, it is properly relied upon in the obviousness rejection. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
Where applicant argues “even assuming arguendo that Hart constitutes analogous art, the skilled artisan would have no reason to consult this teachings of Hart for application to the extractor tube assembly of Augustinus”, this argument is not found to be persuasive as it appears to amount to an argument that Hart is nonanalogous, even if it is analogous. 
With regard to applicant’s argument that “Augustinus does not teach or suggest that the identification changes shape before said pressure is released”, the examiner notes that this is a newly added limitation and the grounds of rejection in this action have been amended to address this feature. 
Examiner’s Comment on Previously Cited Art
To promote compact prosecution, attention is drawn to US 2009/0102142 to Tanaka et al., cited in applicant’s IDS filed 22 February 2021. While not relied upon in the current action, this document is seen as have particular relevance to certain aspects of the “identification”.
In particular, Tanaka teaches a gasket (1) comprising an identification (2) which may take several forms, including a circular line (fig. 3).
Tanaka further explains that deformation of a gasket (e.g., torsion) is normally hard to observe visually, but may cause issues with sealing and/or breakage of the gasket (para. 3). The use of an identification marking on the gasket enables a user to more easily visually identify when the gasket has deformed (e.g., when the gasket has been subjected to torsion; para. 22). 
Finally, Tanaka suggests that the identification should be located in a place where it is not hidden and where it will not affect the sealing performance of the gasket (para. 24). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753